                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   UNITED STATES OF AMERICA                       ) Case No. 4:20-cr-00004
                                                  )
   v.                                             ) District Judge Travis R. McDonough
                                                  )
   AIMEE LYNN VENABLE                             ) Magistrate Judge Christopher H. Steger

                                               ORDER

           U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  107) recommending that the Court: (1) grant Defendant’s motion to withdraw her not guilty plea

  to Counts One and Two of the four count Indictment; (2) accept Defendant’s guilty plea to

  Counts One and Two of the four count Indictment; (3) adjudicate Defendant guilty of Count

  One—conspiracy to distribute 500 grams or more of a mixture and substance containing

  methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846, and Count

  Two—possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§

  841(a)(1) and 841(b)(1)(C); and (4) order that Defendant remain in custody pending sentencing

  or further order of this Court.

           After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

  report and recommendation (Doc. 107) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

  follows:

        1. Defendant’s motion to withdraw her not guilty plea to Counts One and Two of the four

           count Indictment is GRANTED;

        2. Defendant’s plea of guilty to Counts One and Two of the four count Indictment is

           ACCEPTED;




Case 4:20-cr-00004-TRM-CHS Document 117 Filed 09/08/20 Page 1 of 2 PageID #: 428
     3. Defendant is hereby ADJUDGED guilty of Count One—conspiracy to distribute 500

        grams or more of a mixture and substance containing methamphetamine in violation of 21

        U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846, and Count Two—possession with intent to

        distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and

     4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

        this matter which is scheduled to take place before the undersigned on January 22, 2021,

        at 9:00 a.m.

     SO ORDERED.


                                            /s/Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00004-TRM-CHS Document 117 Filed 09/08/20 Page 2 of 2 PageID #: 429
